— Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: On July 10, 1975, Robert Steers filed a complaint with the State Division of Human Rights (Division), charging that Xerox Corporation (Xerox) had unlawfully discriminated against him in his employment because of his age. On December 19, 1975 the Division dismissed the complaint upon its finding that probable cause did not exist. On January 2, 1976 Steers filed a timely notice of appeal. On November 1, 1977 the State Human Rights Appeal Board (Appeal Board) annulled the dismissal and remanded the matter to the Division for a public hearing. On December 1, 1978 the Division noticed the matter for a public hearing to be held on December 18, 1978. Xerox brought this article 78 proceeding on December 8, 1978, seeking a writ of prohibition enjoining the Division from further proceeding on the ground that it had unreasonably delayed in processing the complaint. Special Term granted the writ and the Division appeals. We reverse. While we agree that the administrative delays were unreasonable in processing this complaint (see Executive Law, § 297, subds 2, 4, par a; § 297-a, subd 4), in cases of this nature the remedy for any error of law in the exercise of jurisdiction or authority by the State Division of Human Rights "lies first in administrative review and following exhaustion of that remedy in subsequent judicial review pursuant to section 298 of the Executive Law” (Matter of Tessy Plastics Corp. v State Div. of Human Rights, 47 NY2d 789, 791; Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816). (Appeal from judgment of Monroe Supreme Court— art 78.) Present — Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Witmer, JJ.